DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
This action is in reply to the election to restrict filed on 08/02/2022.
Claim 1-13 are currently pending and have been examined. 
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 403 in fig. 4 and 509 in fig. 5a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraph [0035] calls out the step of setting parameters as step 303 when it should be --403.-- Paragraph [0041] calls out the step of preparing a data package as step 309 when it should be --509.--  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 10-11, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 2 recites the limitation “a given receiving vehicle.” It is unclear if this is the same given receiving vehicle mentioned in lines 2-3 of claim 9.
Claim 11, line 2 recites the limitation “a given receiving vehicle.” It is unclear if this is the same given receiving vehicle mentioned in lines 2-3 of claim 9.
Claim 4, recites the limitation "the area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, recites the limitation "the area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sedlik (US 20170084175 A1) in view of Takaki (US 20150020140 A1) and Ames (US 20080046172 A1).
Regarding claim 1, Sedlik teaches,
A system comprising:
a processor (The mobile platform is further equipped with an electronic memory storage device, a processor [0007]) configured to:
wirelessly receive identification of a reportable navigation event from one or more vehicles, the identification including vehicle location information (The respective vehicles 104 may report to the transit service 202 a current location of the vehicle 104, such as a global positioning system (GPS) coordinate, and the transit service 202 may determine the location 204 encompassing the current location of the vehicle 104, and then add the vehicle 104 to the vehicle area group 206 for the location 204. A transit event 110 may arise that is detected by a device on board a vehicle 104, which transmits a notification 208 of the transit event 110 to the transit service 202. [0032]);
determine a locality to which the reportable event applies (. A transit event 110 may arise that is detected by a device on board a vehicle 104, which transmits a notification 208 of the transit event 110 to the transit service 202. The transit service 202 may identify the vehicle area group 206 of the vehicle 106 reporting the transit event 110, and the other vehicles 104 of the vehicle area group 206. [0032] Examiner interprets determining the vehicle area group as determining a “locality” to which the event applies);
define navigation data for vehicle navigation systems to address the event (the notification 210 may be updated to reflect a recommendation to the vehicles 104, including the user 104 and the other drivers 106, as to how to respond to the transit event 110. For example, the second location 204 features a detour option 1002 for avoiding the location of the transit event 110, such as an exit ramp, an alternate route, or a second lane of a road that is not affected by the transit event 110 that impacts a first lane of the road. The transit service 220 may therefore add, to the notification 210 broadcast to the vehicles 104 of the vehicle area group 206, a recommendation 1004 to take the detour option 1002 to avoid the location 204 of the transit event 110 [0069]); and
Sedlik does not teach determining one or more television broadcast stations predefined as having a broadcast area that covers the locality. However, Takaki teaches on a digital broadcasting and receiving method, comprising,
determine one or more television broadcast stations predefined as having a broadcast area that covers the locality (In step S16, the tuning control unit 118 decides which broadcast station to select from among the relay stations and affiliated stations that have coverage areas including the current position. For example, the tuning control unit 118 decides to select the broadcast station that is most likely to be receivable among the relay stations and affiliated stations with coverage areas including the current position. Specifically, as the broadcast station to select, the tuning control unit 118 may choose the broadcast station with the shortest distance between the barycentric position of its coverage area and the current position, or the shortest distance between the boundary of its coverage area and the current position, as the broadcast station that is most likely to be receivable. [0095]);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sedlik by implementing the broadcast station selection taught by Takaki. One of ordinary skill in the art would have been motivated to make this modification in order to enable quick, automatic transition between broadcast stations based on their coverage and proximity to the user (see [0002] of Takaki).
Sedlik does not teach delivering the navigation data to the determined television stations, along with broadcast instructions for the television stations to broadcast the navigation data via Advanced Television System Committee (ATSC) technology. However, Ames teaches on communicating images to mobile platform via broadcast services, comprising,
deliver the navigation data to the determined television stations, along with broadcast instructions for the television stations to broadcast the navigation data via Advanced Television System Committee (ATSC) technology (This includes broadcasting the broadcast signal 25 to communication transceivers of mobile platforms 30, 30' that are in signal range of the broadcast transmitter(s) 15, 15'. The master content manager 12 is operative to ensure all the content of the message is of correct format, i.e., in a format that is in compliance with applicable broadcast standards, e.g., ATSC standards [0015]… The content of the first message delivered to the mobile platform via a broadcast signal comprises map images and map-related information for a predetermined region. The map image includes a scaled diagrammatic image of a geographic surface defined in terms of conventional Cartesian coordinates and depicting locations of cities, towns, political boundaries, streets, roads, and geographic features. [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sedlik by implementing the ATSC broadcast taught by Ames. One of ordinary skill in the art would have been motivated to make this modification in order to communicate new map data to vehicles for a lower cost than traditional methods by utilizing local over-air television broadcast with available bandwidth (see [0004]-[0005] of Ames).
Regarding claim 2, Sedlik teaches,
The system of claim 1, 
wherein the reportable event includes a road closure (A variety of such transit events 110 may arise, such as obstructions to transit through the area 108 (e.g., the development of traffic congestion due to heavy vehicular volume, construction, or a failure of traffic signals; debris or wildlife located in a lane of the road; or weather-related events, such as flooding or the formation of ice on the road). [0022] Examiner interprets a road obstruction as functionally the same as a “road closure”).
Regarding claim 3, Sedlik teaches,
The system of claim 2, 
wherein the navigation data includes definition of an area affected by the road closure (Fig. 8 Examiner explains that in this figure, the transit event 110 is identified and marked as located in lane 2 of 3. The transit event can include an obstruction of the road, which examiner previously interpreted as a road closure. See also this citation from Ames, A second machine vision technique 808 may be applied that utilizes a line detection algorithm to detect visible lines of the road that indicate lanes, including a current lane of the vehicle 104 of the user 102. The position of the vehicle 104 on the road may therefore be extrapolated by the machine vision technique 808, and this information may be utilized to provide additional information about the transit event 110 (e.g., which lane(s) the transit event 110 affects) and/or to adjust the navigation of the vehicle 104 and/or advise the user 102 (e.g., determining whether the current lane of the vehicle 104 avoids or is obstructed by the transit event 110) [0059]).
Regarding claim 4, the combination of Sedlik and Ames teaches,
The system of claim 2, 
wherein the navigation data includes receipt data defining which vehicles should accept the data when broadcast… based on the vehicles being within a proximity, defined in the navigation data, of the area affected (The transit service 202 associates the respective vehicles 104 within the area 108 with a particular location 204, such as a defined span of a highway (e.g., between specified kilometer markers). For the respective locations 204, the transit service 202 may create a vehicle area group 206 identifying the vehicles 104 that are in transit within the location 204. For example, the respective vehicles 104 may report to the transit service 202 a current location of the vehicle 104, such as a global positioning system (GPS) coordinate, and the transit service 202 may determine the location 204 encompassing the current location of the vehicle 104, and then add the vehicle 104 to the vehicle area group 206 for the location 204. A transit event 110 may arise that is detected by a device on board a vehicle 104, which transmits a notification 208 of the transit event 110 to the transit service 202. The transit service 202 may identify the vehicle area group 206 of the vehicle 106 reporting the transit event 110, and the other vehicles 104 of the vehicle area group 206. The transit service 202 may then broadcast a notification 210 of the transit event 110 to the other vehicles 104 within the vehicle area group 206 for the location 204 [0032]).
Sedlik does not teach on using ATSC to broadcast data. However, Ames teaches on communicating images to mobile platform via broadcast services, comprising, 
…when broadcast via ATSC (This includes broadcasting the broadcast signal 25 to communication transceivers of mobile platforms 30, 30' that are in signal range of the broadcast transmitter(s) 15, 15'. The master content manager 12 is operative to ensure all the content of the message is of correct format, i.e., in a format that is in compliance with applicable broadcast standards, e.g., ATSC standards [0015])…
Regarding claim 5, the combination of Sedlik and Ames teaches,
The system of claim 2, 
wherein the navigation data includes receipt data defining which vehicles should accept the data when broadcast (The transit service 202 associates the respective vehicles 104 within the area 108 with a particular location 204, such as a defined span of a highway (e.g., between specified kilometer markers). For the respective locations 204, the transit service 202 may create a vehicle area group 206 identifying the vehicles 104 that are in transit within the location 204. For example, the respective vehicles 104 may report to the transit service 202 a current location of the vehicle 104, such as a global positioning system (GPS) coordinate, and the transit service 202 may determine the location 204 encompassing the current location of the vehicle 104, and then add the vehicle 104 to the vehicle area group 206 for the location 204. A transit event 110 may arise that is detected by a device on board a vehicle 104, which transmits a notification 208 of the transit event 110 to the transit service 202. The transit service 202 may identify the vehicle area group 206 of the vehicle 106 reporting the transit event 110, and the other vehicles 104 of the vehicle area group 206. The transit service 202 may then broadcast a notification 210 of the transit event 110 to the other vehicles 104 within the vehicle area group 206 for the location 204 [0032])… based on the vehicles including the area affected on a present navigation route (upon receiving from the transit service 202 a notification 210 of a transit event 110 for the vehicle area group 206, utilizes the notification 210 in the transit of the vehicle 104 (e.g., by presenting the notification 210 to the user 102; by adjusting an autonomous control system of the vehicle 104; and/or by adjusting a route selected by the user 102 to reach a destination) [0044] Examiner interprets adjusting the route selected by the user as adjusting a preset navigation route in the area affected by a transit event).
Sedlik does not teach on using ATSC to broadcast data. However, Ames teaches on communicating images to mobile platform via broadcast services, comprising, 
…when broadcast via ATSC (This includes broadcasting the broadcast signal 25 to communication transceivers of mobile platforms 30, 30' that are in signal range of the broadcast transmitter(s) 15, 15'. The master content manager 12 is operative to ensure all the content of the message is of correct format, i.e., in a format that is in compliance with applicable broadcast standards, e.g., ATSC standards [0015])…
Regarding claim 6, Sedlik teaches,
The system of claim 1, 
wherein the reportable event includes road damage (A variety of such transit events 110 may arise, such as obstructions to transit through the area 108 (e.g., the development of traffic congestion due to heavy vehicular volume, construction, or a failure of traffic signals; debris or wildlife located in a lane of the road; or weather-related events, such as flooding or the formation of ice on the road) [0022]… As a second example scenario 810, a downward-facing camera 802 may capture a downward-facing image 804 of the location 204; an object recognition algorithm may be applied to detect objects that are visible on the surface of the road and that may indicate a transit event 110, such as ice, water, debris, or potholes [0059] Examiner interprets a pothole as “road damage”).
Regarding claim 7, Sedlik teaches,
The system of claim 6, 
wherein the navigation data includes definition of an area surrounding the road damage and one or more lanes to which the road damage applies (Fig. 8 Examiner explains that in this figure, the transit event 110 is identified and marked as located in lane 2 of 3. See also this citation from Ames, A second machine vision technique 808 may be applied that utilizes a line detection algorithm to detect visible lines of the road that indicate lanes, including a current lane of the vehicle 104 of the user 102. The position of the vehicle 104 on the road may therefore be extrapolated by the machine vision technique 808, and this information may be utilized to provide additional information about the transit event 110 (e.g., which lane(s) the transit event 110 affects) and/or to adjust the navigation of the vehicle 104 and/or advise the user 102 (e.g., determining whether the current lane of the vehicle 104 avoids or is obstructed by the transit event 110) [0059]).
Regarding claim 8, the combination of Sedlik and Ames teaches,
The system of claim 7, 
wherein the navigation data includes receipt data defining which vehicles should accept the data when broadcast… based on the vehicles being within area surrounding the road damage (The transit service 202 associates the respective vehicles 104 within the area 108 with a particular location 204, such as a defined span of a highway (e.g., between specified kilometer markers). For the respective locations 204, the transit service 202 may create a vehicle area group 206 identifying the vehicles 104 that are in transit within the location 204. For example, the respective vehicles 104 may report to the transit service 202 a current location of the vehicle 104, such as a global positioning system (GPS) coordinate, and the transit service 202 may determine the location 204 encompassing the current location of the vehicle 104, and then add the vehicle 104 to the vehicle area group 206 for the location 204. A transit event 110 may arise that is detected by a device on board a vehicle 104, which transmits a notification 208 of the transit event 110 to the transit service 202. The transit service 202 may identify the vehicle area group 206 of the vehicle 106 reporting the transit event 110, and the other vehicles 104 of the vehicle area group 206. The transit service 202 may then broadcast a notification 210 of the transit event 110 to the other vehicles 104 within the vehicle area group 206 for the location 204 [0032] Examiner notes that the transit event my include obstructions such as ice, water, debris, or potholes [0059] Examiner interprets a pothole as “road damage”).
Sedlik does not teach on using ATSC to broadcast data. However, Ames teaches on communicating images to mobile platform via broadcast services, comprising, 
…when broadcast via ATSC (This includes broadcasting the broadcast signal 25 to communication transceivers of mobile platforms 30, 30' that are in signal range of the broadcast transmitter(s) 15, 15'. The master content manager 12 is operative to ensure all the content of the message is of correct format, i.e., in a format that is in compliance with applicable broadcast standards, e.g., ATSC standards [0015])…
Regarding claim 9, Sedlik teaches,
The system of claim 1, 
wherein the navigation data includes receipt instructions defining which vehicles should accept the data based on present vehicle location of a given receiving vehicle (The transit service 202 associates the respective vehicles 104 within the area 108 with a particular location 204, such as a defined span of a highway (e.g., between specified kilometer markers). For the respective locations 204, the transit service 202 may create a vehicle area group 206 identifying the vehicles 104 that are in transit within the location 204. For example, the respective vehicles 104 may report to the transit service 202 a current location of the vehicle 104, such as a global positioning system (GPS) coordinate, and the transit service 202 may determine the location 204 encompassing the current location of the vehicle 104, and then add the vehicle 104 to the vehicle area group 206 for the location 204. A transit event 110 may arise that is detected by a device on board a vehicle 104, which transmits a notification 208 of the transit event 110 to the transit service 202. The transit service 202 may identify the vehicle area group 206 of the vehicle 106 reporting the transit event 110, and the other vehicles 104 of the vehicle area group 206. The transit service 202 may then broadcast a notification 210 of the transit event 110 to the other vehicles 104 within the vehicle area group 206 for the location 204 [0032]).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sedlik (US 20170084175 A1) in view of Ames (US 20080046172 A1) in further view of Kim (US 20130289859 A1).
Regarding claim 10, Sedlik teaches the system as claimed and detailed above with respect to claim 9.
Sedlik does not teach wherein the receipt instructions further define which vehicles should accept the data based on present vehicle heading of a given receiving vehicle. However, Kim teaches on a system for providing vehicles with alerts about road events, comprising,
wherein the receipt instructions further define which vehicles should accept the data based on present vehicle heading of-a given receiving vehicle (when a vehicle detects a traffic-interfering event in a lane in which the vehicle runs, the vehicle to broadcast event information to vehicles running in the reverse direction to the heading direction of the lane as well as to the following vehicles running in the same lane [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sedlik by implementing the targeted vehicle communications taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to effectively provide information about an accident on a road to vehicles driving toward the region where the accident has occurred, even during hours or in regions in which vehicle traffic is low (see [0005] of Kim).
Regarding claim 11, Sedlik teaches the system as claimed and detailed above with respect to claim 9.
Sedlik does not teach wherein the receipt instructions further define which vehicles should accept the data based on present vehicle lane of a given receiving vehicle. However, Kim teaches on a system for providing vehicles with alerts about road events, comprising,
wherein the receipt instructions further define which vehicles should accept the data based on present vehicle lane of a given receiving vehicle (when a vehicle detects a traffic-interfering event in a lane in which the vehicle runs, the vehicle to broadcast event information to vehicles running in the reverse direction to the heading direction of the lane as well as to the following vehicles running in the same lane [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sedlik by implementing the targeted vehicle communications taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to effectively provide information about an accident on a road to vehicles driving toward the region where the accident has occurred, even during hours or in regions in which vehicle traffic is low (see [0005] of Kim).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sedlik (US 20170084175 A1) in view of Ames (US 20080046172 A1) in further view of Linden (US 20030009765 A1).
Regarding claim 12, Sedlik teaches the system as claimed and detailed above with respect to claim 1.
Sedlik does not teach wherein the broadcast instructions include an hourly time span for broadcast, corresponding to times when the event has been reported to affect travel. However, Linden teaches on multiple program burst broadcasting, comprising,
wherein the broadcast instructions include an [regularly repeated] time span for broadcast, corresponding to times when the event has been reported to affect travel (Referring to FIGS. 3A-3C, for example, in one embodiment the segment 302a-302d durations during "rush" hours (peak motor vehicle traffic times) are relatively short (e.g., 60 secs.) but are longer (e.g., 10 mins.) during non-peak motor vehicle traffic times (e.g., night, weekends). Thus a motor vehicle traffic report carried in high priority program timeslices 304a-304d is repeated more often during rush hours than during non-peak traffic times since there is more demand during rush hours. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sedlik by implementing the broadcast intervals taught by Linden. One of ordinary skill in the art would have been motivated to make this modification in order to consistently provide updates to vehicle users about time sensitive information, such as traffic conditions (see [0011] of Linden).
The combination of Sedlik and Linden disclose the claimed invention except for that the time span is on an hourly basis. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the time between broadcast to an hour from the time span of 60 seconds or 10 minutes in order to optimize broadcast intervals, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, Sedlik teaches the system as claimed and detailed above with respect to claim 1.
Sedlik does not teach wherein the broadcast instructions include a daily time span for broadcast, corresponding to days of the week when the event has been reported to affect travel. However, Linden teaches on multiple program burst broadcasting, comprising,
wherein the broadcast instructions include a daily time span for broadcast, corresponding to days of the week when the event has been reported to affect travel (In some embodiments the segment duration and high priority program timeslice duration vary within a larger time span, such as within a day or a week. Such variations accommodate perceived time variations in user demand for the high priority programs. Referring to FIGS. 3A-3C, for example, in one embodiment the segment 302a-302d durations during "rush" hours (peak motor vehicle traffic times) are relatively short (e.g., 60 secs.) but are longer (e.g., 10 mins.) during non-peak motor vehicle traffic times (e.g., night, weekends) [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sedlik by implementing the broadcast intervals taught by Linden. One of ordinary skill in the art would have been motivated to make this modification in order to consistently provide updates to vehicle users about time sensitive information, such as traffic conditions (see [0011] of Linden).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayward (US 9832241 B1) teaches on collecting telematics data that may include acceleration, braking, speed, heading, and location data associated with the originating vehicle. The mobile device may generate an updated telematics data broadcast including up-to-date telematics data at least every few seconds; and then broadcast the updated telematics data broadcast at least every few seconds via wireless communication to another computing device to facilitate alerting another vehicle or driver of an abnormal traffic condition or event that the originating vehicle is experiencing.
MacDonald (US 20080032721 A1) teaches on A mobile platform is equipped with a transceiver to receive a broadcast message and to execute two-way wireless communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666